ON MOTION NOR REHEARING.
Appellant’s motion for rebearing will be overruled. Its contention is that it was admitted on tbe trial that it was lawfully doing business in the State of Missouri, and such being a conceded fact it was error to hold that it was not so doing business in compliance with the statute in that respect; and in support of such contention we are referred to the abstract on file. As tbe so-called abstract does not comply with tbe rules of this court, it can not be considered.- Tbe original opinion was predicated upon tbe record proper, and we adhere to it for tbe reasons therein given. '